1    ADLESON, HESS & KELLY, APC
     Randy M. Hess, Esq. (SBN 88635)
2    Nicole S. Adams-Hess, Esq. (SBN 286632)
     577 Salmar Avenue, Second Floor
3    Campbell, California 95008
     Telephone: (408) 341-0234
4    Facsimile: (408) 341-0250
     rhess@ahklaw.com
5    nhess@ahklaw.com

6    Attorneys for Plaintiffs
     SECURITY PEOPLE, INC.
7    ASIL GOKCEBAY

8    LEWIS BRISBOIS BISGAARD & SMITH LLP
     Joseph C. Camp (SBN 150035)
9    33 West 5th Street, Suite 4000
     Los Angeles, California 90071
10   Telephone: (213) 250-1800
     Facsimile: (213) 250-7900
11   Joe.Campo@lewisbrisbois.com

12   Attorneys for Defendants
     WELLS FARGO INSURANCE SERIVCES USA,
13   INC., USI INSURANCE SERVICES LLC, USI
     INSURANCE SERVICES NATIONAL, INC.
14

15                              UNITED STATES DISTRICT COURT
16              NORTHERN DISTRICT OF CALIFORNIA – OAKLAND DIVISION
17   SECURITY PEOPLE, INC. and ASIL                Case No.: 4:18-cv-06735-YGR
     GOKCEBAY,
18                                                 STIPULATED PROTECTIVE ORDER FOR
                  Plaintiffs,                      STANDARD LITIGATION WITH
19                                                 [PROPOSED] ORDER
           v.
20
                                                   *as modified by the Court*
     WELLS FARGO INSURANCE SERVICES
21   USA, INC.; USI INSURANCE SERVICES
     LLC; USI INSURANCE SERVICES
22   NATIONAL, INC.; and DOES 1 through 50,
     inclusive,
23
                  Defendants.
24

25   1.    PURPOSES AND LIMITATIONS

26         Disclosure and discovery activity in this action are likely to involve production of

27   confidential, proprietary, or private information for which special protection from public

28   disclosure and from use for any purpose other than prosecuting this litigation may be

     Case No. 18-cv-06735-YGR      STIPULATED PROTECTIVE ORDER                       Page 1
1    warranted. Accordingly, the parties hereby stipulate to and petition the court to enter the

2    following Stipulated Protective Order. The parties acknowledge that this Order does not

3    confer blanket protections on all disclosures or responses to discovery and that the protection

4    it affords from public disclosure and use extends only to the limited information or items that

5    are entitled to confidential treatment under the applicable legal principles. The parties further

6    acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective Order does

7    not entitle them to file confidential information under seal; Civil Local Rule 79-5 sets forth the

8    procedures that must be followed and the standards that will be applied when a party seeks

9    permission from the court to file material under seal.

10   2.     DEFINITIONS

11          2.1    Challenging Party: a Party or Non-Party that challenges the designation of

12   information or items under this Order.

13          2.2    “CONFIDENTIAL” Information or Items: information (regardless of how it is

14   generated, stored or maintained) or tangible things that qualify for protection under Federal

15   Rule of Civil Procedure 26(c).

16          2.3    Counsel (without qualifier): Outside Counsel of Record and House Counsel

17   (as well as their support staff).

18          2.4    Designating Party: a Party or Non-Party that designates information or items

19   that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

20          2.5    Disclosure or Discovery Material: all items or information, regardless of the

21   medium or manner in which it is generated, stored, or maintained (including, among other

22   things, testimony, transcripts, and tangible things), that are produced or generated in

23   disclosures or responses to discovery in this matter.

24          2.6    Expert:    a person with specialized knowledge or experience in a matter

25   pertinent to the litigation who has been retained by a Party or its counsel to serve as an

26   expert witness or as a consultant in this action.

27          2.7    House Counsel: attorneys who are employees of a party to this action. House

28   Counsel does not include Outside Counsel of Record or any other outside counsel.
     Case No. 18-cv-06735-YGR            STIPULATED PROTECTIVE ORDER                        Page 2
1           2.8    Non-Party: any natural person, partnership, corporation, association, or other

2    legal entity not named as a Party to this action.

3           2.9    Outside Counsel of Record: attorneys who are not employees of a party to this

4    action but are retained to represent or advise a party to this action and have appeared in this

5    action on behalf of that party or are affiliated with a law firm which has appeared on behalf of

6    that party.

7           2.10   Party: any party to this action, including all of its officers, directors, employees,

8    consultants, retained experts, and Outside Counsel of Record (and their support staffs).

9           2.11   Producing Party: a Party or Non-Party that produces Disclosure or Discovery

10   Material in this action.

11          2.12   Professional Vendors:      persons or entities that provide litigation support

12   services (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations,

13   and organizing, storing, or retrieving data in any form or medium) and their employees and

14   subcontractors.

15          2.13   Protected Material: any Disclosure or Discovery Material that is designated as

16   “CONFIDENTIAL.”

17          2.14   Receiving Party: a Party that receives Disclosure or Discovery Material from a

18   Producing Party.

19   3.     SCOPE

20          The protections conferred by this Stipulation and Order cover not only Protected

21   Material (as defined above), but also (1) any information copied or extracted from Protected

22   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material; and (3)

23   any testimony, conversations, or presentations by Parties or their Counsel that might reveal

24   Protected Material. However, the protections conferred by this Stipulation and Order do not

25   cover the following information: (a) any information that is in the public domain at the time of

26   disclosure to a Receiving Party or becomes part of the public domain after its disclosure to a

27   Receiving Party as a result of publication not involving a violation of this Order, including

28   becoming part of the public record through trial or otherwise; and (b) any information known
     Case No. 18-cv-06735-YGR        STIPULATED PROTECTIVE ORDER                             Page 3
1    to the Receiving Party prior to the disclosure or obtained by the Receiving Party after the

2    disclosure from a source who obtained the information lawfully and under no obligation of

3    confidentiality to the Designating Party. Any use of Protected Material at trial shall be

4    governed by a separate agreement or order.

5    4.     DURATION

6           Even after final disposition of this litigation, the confidentiality obligations imposed by

7    this Order shall remain in effect until a Designating Party agrees otherwise in writing or a

8    court order otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal

9    of all claims and defenses in this action, with or without prejudice; and (2) final judgment

10   herein after the completion and exhaustion of all appeals, rehearings, remands, trials, or

11   reviews of this action, including the time limits for filing any motions or applications for

12   extension of time pursuant to applicable law.

13   5.     DESIGNATING PROTECTED MATERIAL

14          5.1    Exercise of Restraint and Care in Designating Material for Protection. Each

15   Party or Non-Party that designates information or items for protection under this Order must

16   take care to limit any such designation to specific material that qualifies under the appropriate

17   standards. The Designating Party must designate for protection only those parts of material,

18   documents, items, or oral or written communications that qualify – so that other portions of

19   the material, documents, items, or communications for which protection is not warranted are

20   not swept unjustifiably within the ambit of this Order.

21          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

22   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

23   unnecessarily encumber or retard the case development process or to impose unnecessary

24   expenses and burdens on other parties) expose the Designating Party to sanctions.

25   If it comes to a Designating Party’s attention that information or items that it designated for

26   protection do not qualify for protection, that Designating Party must promptly notify all other

27   Parties that it is withdrawing the mistaken designation.

28          5.2    Manner and Timing of Designations. Except as otherwise provided in this
     Case No. 18-cv-06735-YGR        STIPULATED PROTECTIVE ORDER                            Page 4
1    Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

2    ordered, Disclosure or Discovery Material that qualifies for protection under this Order must

3    be clearly so designated before the material is disclosed or produced.

4           Designation in conformity with this Order requires:

5                  (a) for information in documentary form (e.g., paper or electronic documents,

6    but excluding transcripts of depositions or other pretrial or trial proceedings), that the

7    Producing Party affix the legend “CONFIDENTIAL” to each page that contains protected

8    material. If only a portion or portions of the material on a page qualifies for protection, the

9    Producing Party also must clearly identify the protected portion(s) (e.g., by making

10   appropriate markings in the margins).

11                 A Party or Non-Party that makes original documents or materials available for

12   inspection need not designate them for protection until after the inspecting Party has

13   indicated which material it would like copied and produced. During the inspection and before

14   the designation, all of the material made available for inspection shall be deemed

15   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants copied

16   and produced, the Producing Party must determine which documents, or portions thereof,

17   qualify for protection under this Order. Then, before producing the specified documents, the

18   Producing Party must affix the “CONFIDENTIAL” legend to each page that contains

19   Protected Material. If only a portion or portions of the material on a page qualifies for

20   protection, the Producing Party also must clearly identify the protected portion(s) (e.g., by

21   making appropriate markings in the margins).

22                 (b) for testimony given in deposition or in other pretrial or trial proceedings,

23   that the Designating Party identify on the record, before the close of the deposition, hearing,

24   or other proceeding, all protected testimony.

25                 (c) for information produced in some form other than documentary and for any

26   other tangible items, that the Producing Party affix in a prominent place on the exterior of the

27   container or containers in which the information or item is stored the legend

28   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,
     Case No. 18-cv-06735-YGR       STIPULATED PROTECTIVE ORDER                           Page 5
1    the Producing Party, to the extent practicable, shall identify the protected portion(s).

2           5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

3    designate qualified information or items does not, standing alone, waive the Designating

4    Party’s right to secure protection under this Order for such material. Upon timely correction

5    of a designation, the Receiving Party must make reasonable efforts to assure that the

6    material is treated in accordance with the provisions of this Order.

7    6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

8           6.1    Timing of Challenges. Any Party or Non-Party may challenge a designation of

9    confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

10   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary

11   economic burdens, or a significant disruption or delay of the litigation, a Party does not waive

12   its right to challenge a confidentiality designation by electing not to mount a challenge

13   promptly after the original designation is disclosed.

14          6.2    Meet and Confer. The Challenging Party shall initiate the dispute resolution

15   process by providing written notice of each designation it is challenging and describing the

16   basis for each challenge. To avoid ambiguity as to whether a challenge has been made, the

17   written notice must recite that the challenge to confidentiality is being made in accordance

18   with this specific paragraph of the Protective Order. The parties shall attempt to resolve each

19   challenge in good faith and must begin the process by conferring directly (in voice to voice

20   dialogue; other forms of communication are not sufficient) within 14 days of the date of

21   service of notice. In conferring, the Challenging Party must explain the basis for its belief that

22   the confidentiality designation was not proper and must give the Designating Party an

23   opportunity to review the designated material, to reconsider the circumstances, and, if no

24   change in designation is offered, to explain the basis for the chosen designation. A

25   Challenging Party may proceed to the next stage of the challenge process only if it has

26   engaged in this meet and confer process first or establishes that the Designating Party is

27   unwilling to participate in the meet and confer process in a timely manner.

28
     Case No. 18-cv-06735-YGR        STIPULATED PROTECTIVE ORDER                            Page 6
1           6.3    Judicial Intervention. If the Parties cannot resolve a challenge without

2    court intervention, the parties shall follow the Court’s Standing Order in Civil Cases

3    regarding Discovery and Discovery Motions. The parties may file a joint letter brief

4    regarding retaining confidentiality within 21 days of the initial notice of challenge or

5    within 14 days of the parties agreeing that the meet and confer process will not

6    resolve their dispute, whichever is earlier. Failure by a Designating Party to file such

7    discovery dispute letter within the applicable 21 or 14 day period (set forth above)

8    with the Court shall automatically waive the confidentiality designation for each

9    challenged designation. If, after submitting a joint letter brief, the Court allows that a

10   motion may be filed, any such motion must be accompanied by a competent

11   declaration affirming that the movant has complied with the meet and confer

12   requirements imposed in the preceding paragraph. The Court, in its discretion, may

13   elect to transfer the discovery matter to a Magistrate Judge.

14          In addition, the parties may file a joint letter brief regarding a challenge to a

15   confidentiality designation at any time if there is good cause for doing so, including

16   a challenge to the designation of a deposition transcript or any portions thereof. If,

17   after submitting a joint letter brief, the Court allows that a motion may be filed, any

18   motion brought pursuant to this provision must be accompanied by a competent

19   declaration affirming that the movant has complied with the meet and confer

20   requirements imposed by the preceding paragraph. The Court, in its discretion, may

21   elect to refer the discovery matter to a Magistrate Judge.

22          The burden of persuasion in any such challenge proceeding shall be on the

23   Designating Party. Frivolous challenges, and those made for an improper purpose (e.g., to

24   harass or impose unnecessary expenses and burdens on other parties) may expose the

25   Challenging Party to sanctions. Unless the Designating Party has waived the confidentiality

26   designation by failing to file a letter brief to retain confidentiality as described above, all

27   parties shall continue to afford the material in question the level of protection to which it is

28   entitled under the Producing Party’s designation until the court rules on the challenge.
     Case No. 18-cv-06735-YGR         STIPULATED PROTECTIVE ORDER                             Page 7
1    7.     ACCESS TO AND USE OF PROTECTED MATERIAL

2           7.1    Basic Principles. A Receiving Party may use Protected Material that is

3    disclosed or produced by another Party or by a Non-Party in connection with this case only

4    for prosecuting, defending, or attempting to settle this litigation. Such Protected Material may

5    be disclosed only to the categories of persons and under the conditions described in this

6    Order. When the litigation has been terminated, a Receiving Party must comply with the

7    provisions of section 13 below (FINAL DISPOSITION).

8           Protected Material must be stored and maintained by a Receiving Party at a location

9    and in a secure manner that ensures that access is limited to the persons authorized under

10   this Order.

11          7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

12   ordered by the court or permitted in writing by the Designating Party, a Receiving Party may

13   disclose any information or item designated “CONFIDENTIAL” only to:

14                 (a) the Receiving Party’s Outside Counsel of Record in this action, as well as

15   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose

16   the information for this litigation and who have signed the “Acknowledgment and Agreement

17   to Be Bound” that is attached hereto as Exhibit A;

18                 (b) the officers, directors, and employees (including House Counsel) of the

19   Receiving Party to whom disclosure is reasonably necessary for this litigation and who have

20   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

21                 (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure

22   is reasonably necessary for this litigation and who have signed the “Acknowledgment and

23   Agreement to Be Bound” (Exhibit A);

24                 (d) the court and its personnel;

25                 (e) court reporters and their staff, professional jury or trial consultants, mock

26   jurors, and Professional Vendors to whom disclosure is reasonably necessary for this

27   litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit

28   A);
     Case No. 18-cv-06735-YGR       STIPULATED PROTECTIVE ORDER                           Page 8
1                  (f) during their depositions, witnesses in the action to whom disclosure is

2    reasonably necessary and who have signed the “Acknowledgment and Agreement to Be

3    Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the court.

4    Pages of transcribed deposition testimony or exhibits to depositions that reveal Protected

5    Material must be separately bound by the court reporter and may not be disclosed to anyone

6    except as permitted under this Stipulated Protective Order.

7                  (g) the author or recipient of a document containing the information or a

8    custodian or other person who otherwise possessed or knew the information.

9    8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

10          LITIGATION

11          If a Party is served with a subpoena or a court order issued in other litigation that

12   compels disclosure of any information or items designated in this action as

13   “CONFIDENTIAL,” that Party must:

14                 (a) promptly notify in writing the Designating Party. Such notification shall

15   include a copy of the subpoena or court order;

16                 (b) promptly notify in writing the party who caused the subpoena or order to

17   issue in the other litigation that some or all of the material covered by the subpoena or order

18   is subject to this Protective Order. Such notification shall include a copy of this Stipulated

19   Protective Order; and

20                 (c) cooperate with respect to all reasonable procedures sought to be pursued

21   by the Designating Party whose Protected Material may be affected.

22          If the Designating Party timely seeks a protective order, the Party served with the

23   subpoena or court order shall not produce any information designated in this action as

24   “CONFIDENTIAL” before a determination by the court from which the subpoena or order

25   issued, unless the Party has obtained the Designating Party’s permission. The Designating

26   Party shall bear the burden and expense of seeking protection in that court of its confidential

27   material – and nothing in these provisions should be construed as authorizing or encouraging

28   a Receiving Party in this action to disobey a lawful directive from another court.
     Case No. 18-cv-06735-YGR       STIPULATED PROTECTIVE ORDER                           Page 9
1    9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

2             LITIGATION

3                  (a) The terms of this Order are applicable to information produced by a Non-

4    Party in this action and designated as “CONFIDENTIAL.” Such information produced by Non-

5    Parties in connection with this litigation is protected by the remedies and relief provided by

6    this Order. Nothing in these provisions should be construed as prohibiting a Non-Party from

7    seeking additional protections.

8                  (b) In the event that a Party is required, by a valid discovery request, to produce

9    a Non-Party’s confidential information in its possession, and the Party is subject to an

10   agreement with the Non-Party not to produce the Non-Party’s confidential information, then

11   the Party shall:

12                         (1) promptly notify in writing the Requesting Party and the Non-Party

13   that some or all of the information requested is subject to a confidentiality agreement with a

14   Non-Party;

15                         (2)   promptly provide the Non-Party with a copy of the Stipulated

16   Protective Order in this litigation, the relevant discovery request(s), and a reasonably specific

17   description of the information requested; and

18                         (3) make the information requested available for inspection by the Non-

19   Party.

20                 (c) If the Non-Party fails to object or seek a protective order from this court

21   within 14 days of receiving the notice and accompanying information, the Receiving Party

22   may produce the Non-Party’s confidential information responsive to the discovery request. If

23   the Non-Party timely seeks a protective order, the Receiving Party shall not produce any

24   information in its possession or control that is subject to the confidentiality agreement with

25   the Non-Party before a determination by the court. Absent a court order to the contrary, the

26   Non-Party shall bear the burden and expense of seeking protection in this court of its

27   Protected Material.

28   10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
     Case No. 18-cv-06735-YGR        STIPULATED PROTECTIVE ORDER                           Page 10
1           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed

2    Protected Material to any person or in any circumstance not authorized under this Stipulated

3    Protective Order, the Receiving Party must immediately (a) notify in writing the Designating

4    Party of the unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized

5    copies of the Protected Material, (c) inform the person or persons to whom unauthorized

6    disclosures were made of all the terms of this Order, and (d) request such person or persons

7    to execute the “Acknowledgment and Agreement to Be Bound” that is attached hereto as

8    Exhibit A.

9    11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

10          MATERIAL

11          When a Producing Party gives notice to Receiving Parties that certain inadvertently

12   produced material is subject to a claim of privilege or other protection, the obligations of the

13   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This

14   provision is not intended to modify whatever procedure may be established in an e-discovery

15   order that provides for production without prior privilege review. Pursuant to Federal Rule of

16   Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure

17   of a communication or information covered by the attorney-client privilege or work product

18   protection, the parties may incorporate their agreement in the stipulated protective order

19   submitted to the court.

20   12.    MISCELLANEOUS

21          12.1   Right to Further Relief. Nothing in this Order abridges the right of any person

22   to seek its modification by the court in the future.

23          12.2   Right to Assert Other Objections. By stipulating to the entry of this Protective

24   Order no Party waives any right it otherwise would have to object to disclosing or producing

25   any information or item on any ground not addressed in this Stipulated Protective Order.

26   Similarly, no Party waives any right to object on any ground to use in evidence of any of the

27   material covered by this Protective Order.

28          12.3   Filing Protected Material. Without written permission from the Designating
     Case No. 18-cv-06735-YGR        STIPULATED PROTECTIVE ORDER                          Page 11
1    Party or a court order secured after appropriate notice to all interested persons, a Party may

2    not file in the public record in this action any Protected Material. A Party that seeks to file

3    under seal any Protected Material must comply with Civil Local Rule 79-5. Protected Material

4    may only be filed under seal pursuant to a court order authorizing the sealing of the specific

5    Protected Material at issue. Pursuant to Civil Local Rule 79-5, a sealing order will issue only

6    upon a request establishing that the Protected Material at issue is privileged, protectable as

7    a trade secret, or otherwise entitled to protection under the law. If a Receiving Party's request

8    to file Protected Material under seal pursuant to Civil Local Rule 79-5(d) is denied by the

9    court, then the Receiving Party may file the information in the public record pursuant to Civil

10   Local Rule 79-5(e) unless otherwise instructed by the court.

11   13.    FINAL DISPOSITION

12          Within 60 days after the final disposition of this action, as defined in paragraph 4, each

13   Receiving Party must return all Protected Material to the Producing Party or destroy such

14   material. As used in this subdivision, “all Protected Material” includes all copies, abstracts,

15   compilations, summaries, and any other format reproducing or capturing any of the Protected

16   Material. Whether the Protected Material is returned or destroyed, the Receiving Party must

17   submit a written certification to the Producing Party (and, if not the same person or entity, to

18   the Designating Party) by the 60 day deadline that (1) identifies (by category, where

19   appropriate) all the Protected Material that was returned or destroyed and (2) affirms that the

20   Receiving Party has not retained any copies, abstracts, compilations, summaries or any other

21   format reproducing or capturing any of the Protected Material. Notwithstanding this provision,

22   Counsel are entitled to retain an archival copy of all pleadings, motion papers, trial,

23   deposition, and hearing transcripts, legal memoranda, correspondence, deposition and trial

24   exhibits, expert reports, attorney work product, and consultant and expert work product, even

25   if such materials contain Protected Material. Any such archival copies that contain or

26   constitute Protected Material remain subject to this Protective Order as set forth in Section 4

27   (DURATION).

28          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
     Case No. 18-cv-06735-YGR        STIPULATED PROTECTIVE ORDER                           Page 12
      Dated: January 23, 2019            ADLESON, HESS & KELLY, APC
1
                                               /s/ Nicole S. Adams-Hess
2
                                         By:
3
                                               Randy M. Hess
4                                              Nicole S. Adams-Hess
                                               Attorneys for Plaintiffs Security People,
5                                              Inc. and Asil Gokcebay

6
      Dated: January 23, 2019            LEWIS, BRISBOIS, BISGAARD & SMITH, LLP
7
                                               /s/ Joseph C. Campo
8
                                         By:
9
                                               Joseph C. Campo
10                                             Attorneys for Defendants Wells Fargo
                                               Insurance Services USA, Inc.,
11                                             USI Insurance Services LLC, and
                                               USI Insurance Services National, Inc.
12

13

14
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
15

16            January 24, 2019
      Dated: ________________________      ____________________________________

17                                         Hon. Yvonne Gonzalez Rogers
                                           United States District Judge
18

19

20

21

22

23

24

25

26

27

28
     Case No. 18-cv-06735-YGR   STIPULATED PROTECTIVE ORDER                       Page 13
1                                              EXHIBIT A

2                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

3           I,   _____________________________             [print   or   type    full   name],      of

4    _________________ [print or type full address], declare under penalty of perjury that I have

5    read in its entirety and understand the Stipulated Protective Order that was issued by the

6    United States District Court for the Northern District of California on [date] in the case of

7    Security People, Inc., et al. v. Wells Fargo Insurance Services USA, Inc., et al., Case No.

8    4:18-cv-06735-YGR. I agree to comply with and to be bound by all the terms of this Stipulated

9    Protective Order and I understand and acknowledge that failure to so comply could expose

10   me to sanctions and punishment in the nature of contempt. I solemnly promise that I will not

11   disclose in any manner any information or item that is subject to this Stipulated Protective

12   Order to any person or entity except in strict compliance with the provisions of this Order.

13          I further agree to submit to the jurisdiction of the United States District Court for the

14   Northern District of California for the purpose of enforcing the terms of this Stipulated

15   Protective Order, even if such enforcement proceedings occur after termination of this action.

16          I hereby appoint __________________________ [print or type full name] of

17   _______________________________________ [print or type full address and telephone

18   number] as my California agent for service of process in connection with this action or any

19   proceedings related to enforcement of this Stipulated Protective Order.

20   Date: ______________________________________
21   City and State where sworn and signed: _________________________________
22   Printed name: _______________________________
23   Signature: __________________________________
24

25

26

27

28
     Case No. 18-cv-06735-YGR       STIPULATED PROTECTIVE ORDER                           Page 14
1                                   CERTIFICATE OF SERVICE

2           I, Andrea Quinata-Sandoval, an employee with the law firm of Adleson, Hess, & Kelly,

3    APC, do hereby certify that on this 23rd day of January 2019, I served a true and correct copy

4    of the foregoing:

5    Via Electronic Service Through ECF:

6    STIPULATED PROTECTIVE ORDER FOR STANDARD LITIGATION WITH [PROPOSED]

7                                               ORDER

8    addressed to:

9      Attorneys for Defendants Wells Fargo
10     Insurance Services USA, Inc., USI
       Insurance Services LLC, and USI
11     Insurance Services National, Inc.

12     Joseph C. Campo
       Lewis, Brisbois, Bisgaard & Smith, LLP
13     633 West 5th Street, Suite 4000
14     Los Angeles, CA 90071
       Joe.Campo@lewisbrisbois.com
15

16          I declare that I am employed in the office of a member of the bar of this Court and
17   that I made the foregoing service at said member’s direction. I declare under penalty of
18   perjury under the laws of the United States of America that the foregoing information is true
19   and correct.
                                                      /s/ Andrea Quinata-Sandoval
20
                                                      _______________________________
21                                                    Andrea Quinata-Sandoval

22

23   This document has been electronically filed and is available for viewing and downloading

24   from the ECF system.

25

26

27

28
     Case No. 18-cv-06735-YGR        STIPULATED PROTECTIVE ORDER                         Page 15
